Case 2:20-cv-06047-JHS Document 1-1 Filed 12/01/20 Page 1 of 11




  EXHIBIT A
                                Case 2:20-cv-06047-JHS Document 1-1 Filed 12/01/20 Page 2 of 11



Corporate Creations Network Inc.
801 US Highway 1 North Palm Beach, FL 33408

              LSG Sky Chefs North America Solutions, Inc.                                                                                            February 28, 2020
              Christina Petersen
              LSG Group, Sky Chefs, Inc.
              6191 North State Highway 161
              Irving TX 75038
              MSC100299



SERVICE OF PROCESS NOTICE
The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.                                                            Item: 2020-72
Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be
directed to the contact set forth in line 12 below or to the court or government agency where the matter is being heard. IMPORTANT:
All changes or updates to the SOP contact individuals or their contact information must be submitted in writing to
SOPcontact@corpcreations.com. Any changes will become effective upon written confirmation of Corporate Creations.


 1.                           Entity Served:             LSG Sky Chefs North America Solutions, Inc.

 2.                          Title of Action:            Dom Price & India Price vs. American Airlines, Inc. a/k/a American Airlines; Et Al.

 3.                Document(s) Served:                   Service Cover Sheet
                                                         Civil Cover Sheet
                                                         Notice to Defend
                                                         Praecipe for Writ of Summons

 4.                           Court/Agency:              Philadelphia County Common Pleas Court

 5.                            State Served:             Pennsylvania

 6.                           Case Number:               200202064

 7.                               Case Type:             Personal Injury

 8.                    Method of Service:                Hand Delivered

 9.                          Date Received:              Thursday 02/27/2020

 10.                          Date to Client:            Friday 02/28/2020

 11.         # Days When Answer Due:                     20                                     CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due
                     Answer Due Date:                    Wednesday 03/18/2020                   Date. To avoid missing a crucial deadline, we recommend immediately confirming in writing
                                                                                                with opposing counsel that the date of the service in their records matches the Date Received.

 12.                             Sop Sender:             Kevin B. Steinberg
               (Name, City, State, and Phone Number)
                                                         Doylestown, PA
                                                         267-480-9449

 13.              Shipped To Client By:                  Email Only with PDF Link

 14.                    Tracking Number:

 15.                             Handled By:             391

 16.                                      Notes:         Also Attached:
                                                         * Writ of Summons; Etc.
NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At Corporate Creations, we take pride in developing systems
that effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default
judgment. As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service
of process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by Corporate
Creations Network Inc.
                                                       801 US Highway 1 North Palm Beach, FL 33408 Tel: (561) 694-8107 Fax: (561) 694-1639
                                                                                   www.CorporateCreations.com
Case 2:20-cv-06047-JHS Document 1-1 Filed 12/01/20 Page 3 of 11
Case 2:20-cv-06047-JHS Document 1-1 Filed 12/01/20 Page 4 of 11
Case 2:20-cv-06047-JHS Document 1-1 Filed 12/01/20 Page 5 of 11
Case 2:20-cv-06047-JHS Document 1-1 Filed 12/01/20 Page 6 of 11
Case 2:20-cv-06047-JHS Document 1-1 Filed 12/01/20 Page 7 of 11
Case 2:20-cv-06047-JHS Document 1-1 Filed 12/01/20 Page 8 of 11
Case 2:20-cv-06047-JHS Document 1-1 Filed 12/01/20 Page 9 of 11
Case 2:20-cv-06047-JHS Document 1-1 Filed 12/01/20 Page 10 of 11
Case 2:20-cv-06047-JHS Document 1-1 Filed 12/01/20 Page 11 of 11
